Cole, C. J.
We think the contention of the defendant as to the true location of the line between the land of the railroad company and the plaintiff is supported by the evidence. The case turns on the construction of the deed from Fcuntaine II to Fountaine III, which gives the description of the land conveyed as follows: “Commencing on the Suamico road at the northeast corner of the land owned by Lucy C. Shaler, running thence south to the southeast corner of said Shaler’s land tvoo acres; from thence easterly and parallel with the Suamico road two acres; thence running northerly two acres until it strikes said road; and thence westerly and along said road two acres to the place of beginning; containing four acres of land, neither more nor less.” The defendant claims that it is the quantity of land in the deed which controls the grant, and that the distance of the lines must yield to this requirement. ' It is very evident that the grantor intended to convey four acres of land in a rectangular form. The northeast and southeast corners of Shaler’s land were in the nature of monuments, which fixed the length of the north and south line on the west, and the east and west lines must be of such a length as to include in the tract four acres. It will be seen that there is an uncertainty as to the length of those line's in the description, arising from the use of the words 11 two acres,” when applied to a lineal measurement. It is claimed on the part of the plaintiff that these words, as used in the deed, meant a. distance equal to the length of two square acres. But if that interpretation of the language is adopted there is a conflict be*570tween the area conveyed by metes and bounds and the area conveyed- by quantity. As the description b}7 quantity is so plain and explicit, we have no hesitation in holding that the parties intended it should control as to the land conveyed. The intention is clearly indicated that four acres of land, neither more nor less, were conveyed, and the distances must yield to this clearly expressed intention.
The general rule in ascertaining the boundaries of land, where there is a conflict in the description, undoubtedly is that the quantity yields to courses and distances, and courses and distances yield to monuments. That rule is firmly established, and is so elementary that it requires no citation of authorities to support it. “ This rule, however, is not inflexible, but, like other rules of law, it must sometimes yield to exceptions. These are to be made in cases in which the reason of the rule or principle fails.” Davis v. Rainsford, 17 Mass. 207. Where it is clear from the description that the intention was to convey a certain quantity of land, that intention is decisive and controlling. The distance of the lines must be so fixed as to include the designated quantity. Here the length-of the west line is given. The description shows that the piece is to be rectangular in form. The east line of the tract would, of course, be the same in length as the west line. These elements given, the length of the east and west lines could be readily ascertained. It is so clear to our minds that the parties intended to limit the grant to four acres in quantity that, in the absence of all authority, we should hold that this intention must prevail; for it is recognized by all the authorities that the primary object in these cases is to carry out and effectuate the real intent of the parties. This is a fundamental rule in the construction of all contracts, to arrive at and give effect to the intention of the parties. So we hold that as the intention is clearly expressed in the above description to convey four acres in a rectangular form, the *571distance of the east and west lines must be so limited as to include in the tract that quantity and no more. That it was competent for the parties so to contract as to suspend the application of the recognized rules of construction to a deed there can be no doubt. See Sanders v. Godding, 45 Iowa, 463; Higinbotham v. Stoddard, 72 N. Y. 94; Baldwin v. Brown, 16 N. Y. 359; Bell v. Sawyer, 32 N. H. 72.
By the Oourt.— The judgment of the circuit court is reversed, and the cause remanded for a new trial.